Citation Nr: 9911796	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 1996 and July 1998 the case was remanded 
for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection has 
been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation.

3.  The veteran's traumatic stressors in service are not 
supported by credible evidence.

4.  The veteran's descriptions of stressor events are vague 
and can not be verified due to lack of specific details.

5.  The veteran's current diagnosis of PTSD is based on his 
unverified account of stressors, which is insufficient to 
support the diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim which 
is plausible, and all relevant facts have been properly 
developed.  A letter dated in July 1993 from the United 
States Army and Joint Services Environmental Support Group, 
now the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), indicated that the information received 
from the RO was insufficient to research the veteran's case, 
and outlined to the RO what information was needed from the 
veteran.  In turn, the RO requested specific information from 
the veteran by letters dated in May 1996 and July 1998.  The 
veteran failed to furnish any further information regarding 
stressors.  The duty to assist is not a one-way street.  
Olsen v. Principi, 3 Vet.App. 480 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
asking for such information is no an impossible or an onerous 
task.  Wood v. Derwinski, 1 Vet. App. 190, 191 (1991).  
Without further information regarding stressors, further 
attempts at development would be futile.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107.

Factual Background

The veteran's DA Form 20 indicated that his military 
occupational specialty (MOS) was light vehicle driver 
military occupational specialty and that while in Vietnam he 
performed as a heavy vehicle driver.  He was assigned to the 
24th Transportation Company from June 18, 1968, to July 18, 
1968, and the 566th Transportation Company, Vietnam, from 
July 18, 1968, until June 7, 1969.  Among the awards he 
received were the National Defense Service Medal, Vietnam 
Campaign Medal with 60 device and two overseas bars.  Neither 
his DA Form 20 nor his DD Form 214 reflects the receipt of 
any awards for valor, or that he was awarded any medals 
indicative of combat exposure.

His service medical records, including the report of the 
examination for separation, dated in January 1970, are 
negative for complaints, symptoms or findings regarding a 
psychiatric disorder.

During a December 1992 VA PTSD examination, the veteran 
revealed that he had difficulty relating events in the war 
zone, but stated that on his first day in Vietnam he saw an 
air strip blown up and saw the bodies of people he had been 
in training with.  When he was in Bambitour he saw numerous 
friends blown up by mines and booby traps.  The single most 
traumatic event concerned [redacted], a soldier who had been 
with him since training.  The veteran witnessed him being 
blown up and his body mutilated.  He complained of getting 
very little sleep, and what he was getting was an extremely 
restless, tortured sleep.  He had bad dreams relating to the 
war, particularly the blowing up of the airstrip and the 
death of his friends.  The examiner noted that it was 
extremely difficult to interview the veteran.  He gave one 
word answers and his language was somewhat slurred.  He did 
cry when relating the circumstances of his divorce.  The 
examiner diagnosed PTSD.  

Service connection for PTSD was denied by rating decision 
dated in January 1993 because there were no verified 
stressors. 

A March 1993 VA discharge summary states that the veteran was 
admitted in February 1993 after a suicide attempt by cocaine 
overdose.  He stated that he abused marijuana and heroin in 
Vietnam in 1968 and drank as much as a case of beer everyday 
while there.  He said he had abused drugs since Vietnam.  He 
complained of anxiety, feeling hopeless, of nightmares and 
flash backs.  The diagnoses were cocaine dependency, history 
of poly substance abuse, history of alcohol abuse and history 
of PTSD.  

An April 1993 letter from the veteran states that he served 
with the 238th Transportation Battalion and the 566th 
Transportation Company.  He was shot at while on convoys.  He 
related seeing truck loads of American bodies with blood 
dripping from them.  He added that he was in a PTSD group and 
that talking with other veterans helped him.

A May 1993 VA outpatient treatment record was to the effect 
that the veteran was encouraged to join the PTSD group.  

Beginning in July 1993, the veteran attended group therapy at 
the  Weber Mental Health Center.  His complaints included 
nightmares, flash backs, sleep disturbance, hypervigilance, 
unwanted intrusive thoughts and feelings of detachment.  An 
August 1993 treatment note reported symptoms including 
nightmares, night tension, intermittent waking and anger.  A 
discharge summary dated in October 1993 contains a diagnosis 
of PTSD.  

During the veteran's personal hearing in May 1994 he 
testified that he was drafted in January 1968 and had basic 
training at Fort Bliss, Texas.  He went to Fort Ord, 
California, for advanced individual training.  He was sent to 
Vietnam shortly thereafter.  He was assigned to the 561st 
Transport Combat Support Unit.  The base camp was in Cam Ranh 
Bay and it was hit by rockets and mortars at least twice a 
week.  He received sniper fire.  One guy who only had 10 days 
left took a direct mortar hit.  The veteran could not 
remember his name or the date he was hit.  He said he was 
never too good with names and that during basic training he 
was told not to get too familiar with anyone because you 
might see them one day and the next day you would not.  He 
tried to obey that rule.  He was a convoy driver and drove 
from Cam Ranh Bay to the north.  The convoys had from 60 to 
100 vehicles.  The first ambush he recalled was when a bridge 
was blown up stranding the convoy until engineers could 
repair it.  They were there for about a week.  The veteran 
never hit a land mine but trucks around him did.  One guy on 
a tanker got killed.  The veteran felt his life was in 
jeopardy all the time that he was in Vietnam.  The most 
stressful thing was when [redacted] got killed.  [redacted] was in 
another unit, but they were good friends when they were on 
the road together.  He knew [redacted] first name but was unsure 
of his last name.  [redacted] was killed during an ambush.  The 
veteran was not  there, but in the area.  He heard about it 
through the company. 

He was not treated well at all when he came home.  He was 
called names and got in trouble.  He had private treatment 
for PTSD for an hour, once a week.  He woke up at night to 
the sound of a low flying plane or helicopter.  The Gulf War 
affected him because he had two sons coming of age and did 
not want them to be a part of it.  He stated that sometimes 
he wishes he had not made it back. 

An August 1994 VA medical center discharge summary revealed 
that the veteran presented for cocaine detoxification.  The 
discharge diagnoses were cocaine dependence, PTSD, history of 
depression and rehabilitation services for substance abuse. 

By rating decision dated in March 1995, service connection 
for PTSD was again denied on the basis that there were no 
verified stressors.  

The veteran appealed the denial of service connection and the 
Board remanded the case in May 1996 for specific information 
regarding his stressor(s), treatment records, referral to the 
USACRUR, and a determination regarding the veteran's claimed 
stressor(s).  By letter dated in May 1996 the RO requested 
specific stressor information from the veteran.  He did not 
respond.

In April 1997 the RO sought information from the USACRUR 
regarding possible stressors.  In December 1997, USACRUR 
responded that the veteran's unit had no record of a 
serviceman named [redacted] listed as killed or wounded in action.  
USACRUR noted that the veteran would have to provide specific 
information before a stressor could be verified.  It was 
noted that the airfield at Tan Son Nhut was attacked on June 
12 and 14, 1968, and that the airfield at Bien Hoa was 
attacked on June 15, 1968.  Also included was a history of 
the 566th Transportation Company (Medium Truck) through March 
1969.  The document was negative for evidence regarding 
casualties.  

Associated with the claims folder is a listing of soldiers 
whose names are on the Vietnam Memorial including a [redacted] 
[redacted] who died on June [redacted], 1969, and a [redacted]
[redacted], a Marine, who died on September [redacted], 1968.  

In July 1998 the Board remanded the claim for more specific 
stressor information, records and a psychiatric examination, 
as well as a referral to USACRUR if specific stressor 
information were provided.  The veteran did not furnish 
further information.

The veteran underwent two VA fee basis psychiatric 
examinations in August 1998.  During the first evaluation, 
the veteran was not specific about stressors encountered in 
Vietnam.  He said that just being there was stressful and 
that he had seen truckloads of death.  Before his unit went 
to Vietnam they were told that they were going to replace a 
unit that had been wiped out.  The examiner found the 
veteran's account of the death of [redacted] in the old 
records.  He complained of feeling like he is back in Vietnam 
sometimes and had nightmares of Vietnam at least twice a 
week.  He avoided talking about Vietnam except with other 
Vietnam veterans.  He was hypervigilant, jumpy and that 
noises bothered him.  Sleep was poor and his energy level was 
low.  He heard voices talking to him, but he cannot 
understand them.  He did not socialize.  He was divorced.  He 
had three children, one of whom he sees daily.  He was in a 
work study program, working with the veteran population.  He 
had been doing this since 1992.  He was not in any therapy.  

During the examination his mood was depressed and his affect 
was somewhat restricted, although somewhat anxious at times.  
His thought content showed no delusions, phobias, suicidal or 
homicidal ideations or grandiosity.  His thought was 
generally logical, coherent and goal directed, although it 
was notable for very little elaboration when answering 
questions.  He did show auditory hallucinations.  His 
interpretation of simple proverbs was relatively abstract, 
but he became more and more concrete as the proverbs became 
more complicated.  The examiner noted that the veteran had a 
significant history of drug abuse and that it appeared from 
the history that traumatic events occurred while the veteran 
was serving in Vietnam.  The diagnoses were post-traumatic 
stress disorder, poly substance abuse, in early remission and 
antisocial personality disorder.  The GAF for the examination 
was 69, for the previous year, 68; due to PTSD.  He noted 
that the GAF for the examination and the previous year for 
the veteran's personality disorder was 55.  

During his second psychiatric evaluation, the veteran 
reported that there were a number of episodes in Vietnam in 
which people were killed around the veteran and that he found 
those episodes disturbing.  He could not pinpoint specific 
episodes that he ruminates about.  He was unwilling to 
discuss the episode regarding a soldier named [redacted], or other 
episodes.  He said that just being in Vietnam was bad.  Road 
mines were particularly disturbing but he could not cite 
episodes in which he was personally threatened.  He seemed to 
indicate guilt about some episodes, but he would not discuss 
them, or even say if they occurred during or after service.  

The examiner stated that the veteran was very difficult to 
interview, even falling asleep once during the examination.  
At other times he was irritable and short tempered.  He 
communicated in partial sentences much of the time.  If asked 
for more information he became difficult and reluctant to 
talk.  He was oriented to time, place and person.  He showed 
adequate information and had no memory problems.  His digit 
span was adequate, but he was concrete in response to 
cognitive questions.  He could perform serial sevens and 
calculations.  He complained of ongoing auditory 
hallucinations.  He denied any suicidal or homicidal 
thoughts, short term memory problems, obsessive or 
ritualistic thinking, panic attacks or symptoms of 
depression; although he has trouble getting to seep.  He also 
complained of diminished productivity, slowed thinking, 
irritability and fatigue.  He said he worried too much about 
"whatever".  

Regarding PTSD, the veteran stated that he was not involved 
in specific episodes that he could describe as highly 
stressful.  He did not have a consistent history of re-
experiencing episodes.  He denied recurrent dreams 
specifically relating to experiences in Vietnam.  There was 
no intense physical or psychological reactivity.  He gave no 
information regarding avoidance of specific feelings or 
activities.  Persistent symptoms of arousal were present but 
could not be related to the problems in Vietnam.  His 
symptoms of increased irritability and anger seemed more due 
to personality problems than to PTSD.  His history of very 
marginal social and vocational functioning date back many 
years, but seem more related to personality problems or 
substance abuse than PTSD.  The symptoms could not clearly be 
related to the episodes which occurred in the service and 
there were not specific episodes that he described adequately 
to establish the connection.  The diagnoses were substance 
abuse, now apparently controlled.  The examiner did not 
believe the history to be adequate to support the diagnosis 
of PTSD.  The other diagnosis was antisocial personality 
disorder.  The GAF was 55.  

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110 (West 1991).

The Court of Veterans Appeals (Court) has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that he was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation, will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  If the claimed stressor is 
not combat related, the veteran's lay testimony regarding his 
inservice stressor is insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The Court has held that there is no requirement that such 
corroboration must be found in the service records.  However, 
the credible supporting evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

All service medical records are silent or negative for a 
psychiatric disorder. 

One requirement for service connection for PTSD is credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  To the extent any claimed 
stressor is related to combat.  The Board notes that there is 
no service department evidence that the veteran engaged in 
combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  Other than 
the veteran's contentions, there is no lay or other 
corroborating evidence (other than after-the-fact medical 
nexus evidence) of a combat stressor to support a claim for 
service connection for PTSD.  In light of the foregoing, 
although some diagnoses of PTSD are of record, and the claim 
is well-grounded, the Board must deny the veteran's claim for 
service connection for PTSD, especially since there is no 
adequate evidence of a stressor.  38 C.F.R. § 3.304(f).  The 
Board further finds that no psychiatric is shown during 
service or for many years thereafter.  Accordingly, service 
connection for a psychiatric disorder including PTSD is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




